Citation Nr: 1204257	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-37 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to November 2, 2009, for a history of a low back injury with a herniated nucleus pulposus at L5-S1 and excision of cartilage, and in excess of 20 percent on and after November 2, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to May 1969.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the Veteran's claim for increase for his service-connected low back disorder.  By further rating action in November 2009, the RO increased the rating assigned for the disorder in question from 10 percent to 20 percent, effective from November 2, 2009.  


FINDINGS OF FACT

1.  For the period prior to November 2, 2009, the history of a low back injury with a herniated nucleus pulposus at L5-S1 and excision of cartilage was manifested by a reduction of combined range of motion of thoracolumbar spine to 225 degrees, but no reduction of forward flexion to 60 degrees or less; incapacitating episodes of intervertebral disc syndrome were absent, as were indicia of ankylosis, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, pain, or functional loss.  

2.  For the period on and after November 2, 2009, the Veteran's history of a low back injury with a herniated nucleus pulposus at L5-S1 and excision of cartilage was manifested by a reduction in forward flexion of the spine to greater than 30 degrees but not in excess of 60 degrees, with combined motion to 190 degrees; incapacitating episodes of intervertebral disc syndrome were absent, as were indicia of ankylosis, muscle spasm or guarding severe enough to result in an abnormal gain or spinal contour, or pain and/or functional loss with further diminution in motion.  

3.  The applicable rating criteria are adequate for the rating of all pertinent manifestations of the service-connected disability under review at this time.  



CONCLUSIONS OF LAW

1.  For the period prior to November 2, 2009, the criteria for the assignment of a rating in excess of 10 percent for a history of a low back injury with a herniated nucleus pulposus at L5-S1 and excision of cartilage have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5299-5243 (2011). 

2.  For the period on and after November 2, 2009, the criteria for the assignment of a rating in excess of 20 percent for a history of a low back injury with a herniated nucleus pulposus at L5-S1 and excision of cartilage have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5299-5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim for an increased rating, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letter, dated in November 2007, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, VCAA notice was provided to the Veteran prior to the initial adjudication of the claim(s) at issue in March 2008, in accord with Pelegrini.  To that extent, in the absence of any allegation by or on behalf of the Veteran as to noncompliance, VA is found to have complied fully with its notification obligations.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided two VA medical examinations with respect to the disability at issue during the course of this appeal, one of which was conducted without the benefit of a review of the Veteran's claims folder.  That lapse is found to amount to not more than non-prejudicial, harmless error inasmuch as the focus of both of the examinations was the severity of the disorder evaluated at that time, and the reports from those examinations are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  The examinations are adequate because they fully describe the extent of the disability in question in terms of the VA's rating criteria.  Accordingly, further development action relative to the disorder at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulations.  


Merits of the Claim

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

When assigning a disability rating for a musculoskeletal disability, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

By its rating decision of December 1969, the RO granted service connection for postoperative residuals of a herniated nucleus pulposus, with assignment of a 10 percent schedular evaluation therefor.  No change in the rating assigned was thereafter effectuated prior to the VA's receipt in November 2007 of the claim for increase, the denial of which forms the basis of the instant appeal.  Rating action in March 2008 confirmed and continued the previously assigned 10 percent rating, although the RO then recharacterized the disability at issue as a history of a low back injury with a herniated nucleus pulposus at L5-S1 and excision of cartilage.  That 10 percent rating was increased to 20 percent under 38 U.S.C.A. § 4.71a DC 5299-5243, effective from November 2, 2009, through the RO's action in November 2009.  Thus, the questions presented for review are whether more than a 10 percent rating is for assignment prior to November 2, 2009, and whether a rating in excess of 20 percent is assignable on and after November 2, 2009.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." 

Intervertebral disc syndrome is evaluated under DC 5243 either on the basis of incapacitating episodes, or under a general rating formula for diseases and injuries of the spine.  

Under the general rating formula for spinal disease or injury, a spinal disorder, with or without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or there is muscle spasm, guarding, or localized tenderness but no resulting abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher evaluation of 30 percent pertains exclusively to the cervical spine, which is not at issue in this appeal.  

For assignment of a 40 percent evaluation, there is required to be a showing of forward flexion of the thoracolumbar spine being limited to 30 degrees or less or unfavorable ankylosis of the entire cervical spine or favorable ankylosis of the entire thoracolumbar spine.  The 50 percent rating requires a showing of unfavorable ankylosis of the entire thoracolumbar spine and the 100 percent evaluation necessitates unfavorable ankylosis of the entire spine.  Separate evaluation of any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, is to be accomplished under an appropriate DC.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is from 0 to 30 degrees, and left and right lateral rotation is from 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.  

Medical assistance was received by the Veteran in August 2007 for complaints of low back pain, with radiation to the right lower extremity.  Onset of his symptoms was noted to occur the previous day in the morning hours.  It was noted that he had returned to work as a mechanic six weeks prior thereto.  

When examined by VA in December 2007, the Veteran complained of morning stiffness and soreness of his back, with resolution thereof to a greater or lesser extent with ambulation and time.  Intermittent back pain with certain activities, such as standing for more than 30 minutes, was described.  It was reported that the Veteran had previously retired from work as a mechanic, but had returned to part-time mechanic work over the prior three months.  No time had been lost from that work due to his back disorder and it was indicated that the Veteran was able to assist his spouse with household chores and cut the grass with use of a riding lawnmower.  

Objective examination showed no list, scoliosis, spasm or tenderness.  A well-healed, non-tender lumbar laminectomy scar was present.  Forward flexion of the thoracolumbar spine was to 90 degrees, with extension to 15 degrees, lateral bending in each direction to 15 degrees, and rotation in each direction to 45 degrees.  There was no pain with any movement.  Straight leg raising was negative.  The left Achilles reflex was absent, but deep tendon reflexes were normal.  Notwithstanding the absence of the Veteran's claims folder, the VA examiner opined that there probably had been some deterioration of the Veteran's lower back disorder since last examined in 1969.  

On a further VA medical examination in November 2009, the Veteran voiced complaints of moderate, constant pain in the lower lumbar area, with weekly flare-ups involving increased pain.  No incapacitating episodes of spinal disease were reported.  Clinical inspection disclosed lumbar flattening and reverse lordosis, without ankylosis, spasm, atrophy or weakness.  Guarding and tenderness were present, but not of so severe as to be responsible for abnormal gait or spinal contour.  Forward flexion was to 60 degrees, with extension to 27 degrees, lateral bending to 26 and 27 degrees, and rotation to 25 degrees in each direction.  There was objective evidence of pain with motion and repetitive movement, but no additional loss of motion.  Evidence of a vertebral fracture was absent, although lower spine imaging demonstrated six lumbar vertebral bodies with a compression deformity of L2, degenerative changes, and disc space narrowing.  Less than one week of work had been missed in the previous 12-month period due to low back symptoms.  Significant occupational impact was noted with potential for increased absenteeism.  Mild impairment in the performance of chores, recreation, bathing, dressing, and grooming were noted; moderate limitations with respect to shopping, exercise, and sports participation were set forth.  

It is the Veteran's primary contention on appeal that his low back disorder warrants at least a 30 percent rating; however, the clinical data of record do not support the assignment of ratings in excess of the respective 10 and 20 percent ratings previously assigned by the RO.  Incapacitating episodes of intervertebral disc syndrome are neither alleged nor shown.  Only extension and lateral bending were reduced on evaluation in 2007, albeit without pain or other showing of functional loss.  Forward flexion was normal and the combined range of motion of the thoracolumbar spine was 225 degrees, warranting not more than a 10 percent rating under the general formula for the period prior to November 2, 2009.  The left Achilles reflex was absent, but no specific nerve dysfunction was isolated and there was no indication of any related bowel or bladder impairment.  The same is true with respect to the period beginning November 2, 2009, when, however, forward flexion of the thoracolumbar spine was reduced to 60 degrees and the combined range of motion was not lower than 190 degrees.  The 2009 examination disclosed painful motion and flare-ups, including pain with but no further reduction in range of motion.  Some functional limitations in the mild to moderate range and employment restrictions were in evidence, but they are not indicative of any greater level of disablement than contemplated by the 20 percent rating previously assigned.  Indicia of ankylosis were absent and there is no indication that forward flexion of the lower spine was reduced to 30 degrees or less at any point.  On that basis, including a review of the DeLuca factors, no evidentiary basis for an increase beyond the 10 and 20 percent ratings assigned prior to or on and after November 2, 2009, is shown, and, as such, a preponderance of the evidence is against the assignment of any higher schedular evaluations for the Veteran's service-connected low back disorder.

A determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's service connected disability involving the low back is clearly accounted for under the applicable DC.  There is otherwise no indication in the record that the pertinent DC fails to describe adequately or contemplate the current disability level of his disorder, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating for the disability at issue.  

Denial of the claim advanced for a rating in excess of 10 percent prior to November 2, 2009, for a history of low back injury with a herniated nucleus pulposus at L5-S1 and excision of cartilage, and a rating in excess of 20 percent therefor on and after November 2, 2009, is required.  


                                                                       (CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent for a history of low back injury with a herniated nucleus pulposus at L5-S1 and excision of cartilage for the period prior to November 2, 2009, is denied.  

A rating in excess of 20 percent for a history of low back injury with a herniated nucleus pulposus at L5-S1 and excision of cartilage for the period on and after November 2, 2009, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


